Citation Nr: 0207590	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  98-15 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from June 1958 to June 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The veteran withdrew his request for hearings at the RO in 
Muskogee, Oklahoma before a local hearing officer and a 
Member of the Board in statements, dated in February and 
April 1999, respectively. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.

2.  In a November 1988 rating decision, the RO initially 
denied entitlement to service connection for a back 
disability, and the veteran was informed of the RO's decision 
and his appellate rights that same month.  In January 1989, 
the veteran filed a notice of disagreement.  A statement of 
the case was issued in March 1989.  Thereafter, the veteran 
did not file a substantive appeal and the decision became 
final after one year.

3.  The evidence added to the record since the November 1988 
rating decision is of sufficient significance that it must be 
considered in order to fairly decide the merits of the 
veteran's claim for service connection for a low back 
disorder.

4.  A low back disability was not manifested during the 
veteran's active military service, arthritis of the low back 
was not manifested to a compensable degree within one year of 
discharge from such service, and the veteran's low back 
disability is not otherwise related to his active military 
service.



CONCLUSIONS OF LAW

1.  The November 1988 rating decision that denied entitlement 
to service connection for a low back disability is final.  38 
U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.105(a) (2001).

2.  New and material evidence has been received to reopen the 
veteran's claim for service connection for a low back 
disability.  38 U.S.C.A. §§ 1110, 5108 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.156(a) (2001).

3.  A low back disorder was not incurred in or aggravated by 
active service nor may a low back disorder be presumed to be 
of service onset.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103A, 5107 (West. 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, during the pendency of the this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126].  The VCAA revises VA's obligations in 
two significant ways.  First, VA has a duty to notify a 
claimant of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See 38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, VA has 
a duty to assist claimants in obtaining evidence necessary to 
substantiate their claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001).  The VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date. 

Recently, the United States Court of Appeals for Veterans 
Claims held that the provisions of the VCAA do apply to 
claimants who seek to reopen a claim by submitting new and 
material evidence pursuant to 38 U.S.C. § 5108.  The Court 
further held that a person attempting to reopen a claim is a 
claimant under chapter 51 of title 38, U.S. Code, and 
38 C.F.R. § 3.159(b) applies to claims for benefits governed 
by 38 C.F.R. part 3, which includes claims to reopen.  See 
38 C.F.R. §§ 3.155(c), 3.156; Quartuccio v. Principi, No. 01-
997 (U.S. Vet App. June 19, 2002).  Therefore, the provisions 
of the VCAA and the implementing regulations, are accordingly, 
applicable to the veteran's claim.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  
The amendments became effective November 9, 2000, except for 
an amendment to 38 C.F.R. § 3.156(a) and the second sentence 
of 38 C.F.R. § 3.159(c), which became effective August 29, 
2001.  Except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  Duty to Assist, 
66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).  Accordingly, in 
general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.

With respect to notice, the veteran has been provided with 
the requirements of law in the statement of the case and the 
supplemental statement of the case throughout the duration of 
the appeal.  The Board believes that it is clear that the 
veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  In this 
regard, the veteran withdrew his request for hearings at the 
RO in Muskogee, Oklahoma before a local hearing officer and a 
Member of the Board in statements, dated in February and 
April 1999, respectively.  The Board concludes that the 
notice provisions of the VCAA have been satisfied with 
respect to this case.  With respect to VA's duty to assist, 
the veteran has submitted several private physician reports 
in support of his claim.  In addition, the veteran was 
provided a VA examination of his back in September 2001, to 
include an opinion addressing the etiology of the veteran's 
back disability.

In this case, the RO initially denied the veteran's claim of 
entitlement to service connection for a back disability in a 
November 1988 rating decision.  The veteran was informed of 
the RO's decision and his appellate rights that same month.  
In January 1989, the veteran filed a notice of disagreement.  
A statement of the case was issued in March 1989.  
Thereafter, the veteran did not file a Substantive Appeal and 
the decision became final after one year.  In March 1997, the 
appellant filed a new application for service connection for 
a back disability with the RO in Muskogee, Oklahoma.  
Therefore, the evidence that must be considered in 
determining whether new and material evidence has been 
submitted in this case is any evidence added to the record 
following the November 1988 RO's rating decision.

Evidence that was of record at the time of the November 1988 
rating decision includes the veteran's service medical 
records reflecting that in March 1960, the veteran complained 
of low back pain after his back gave way in the mess hall.  
He was given medication and heat.  The remainder of the 
service medial records, to include a May 1960 examination for 
service discharge report, are negative for any clinical 
findings relating to the low back or a chronic low back 
disability.  The veteran's spine was normal at discharge. 

Evidence added to the record after the RO's November 1988 
rating decision, includes VA and private medical reports, 
dating from 1983-2001, reflecting that in June 1992, a 
diagnosis of inflammatory arthritis was recorded.  However, a 
reference to the lumbar spine was not mentioned at that time.  
A June 1990 report, submitted by R.M. Kamath, M.D., reflects 
that the veteran reported having aches and pain in his back 
and other joints during the previous several years.  Dr. 
Kamath noted that X-rays of the lumbar spine revealed severe 
narrowing of the L4-5 and L5-S1 disc spaces and degenerative 
arthritic changes in the posterior apophyseal joints of the 
lumbar spine.  At that time, a diagnosis of degenerative 
arthritis and degenerative disc disease of the lumbar spine 
(moderate to severe) was entered.  When examined by Robert 
Hasselman, D.O. in October 1998, it was reported that the 
veteran had had difficulty with his low back since the 1960's 
when he injured it during service.  The veteran denied any 
recent trauma.  After a physical evaluation of the veteran, 
the physician concluded that the veteran had rather marked 
osteoarthritis resulting in significant disability.  The 
physician indicated that the veteran did not have signs or 
symptoms which were suggestive of a rheumatoid-like illness.  

In May 2000, the veteran's representative submitted a medical 
report from the veteran's chiropractor, Dr. Zielger.  A 
review of that report reflects that Dr. Zielger had been 
treating the veteran for his low back and associated 
radiculitis.  Dr. Zielger related that the veteran had 
degenerative arthritis of the low back, the progression of 
which suggested an onset from an injury many years ago when 
the appellant was a young man.  It was Dr. Zielger's opinion 
that it was more than fifty percent likely that the veteran's 
chronic degenerative low back disability had developed as a 
result of an injury in March 1960 when the appellant fell on 
active duty.  Dr. Zielger further opined, "Future residuals 
have resulted as a result of the instability and dysfunction 
caused by this initial injury."  

When examined by VA in September 2001, the examiner indicated 
that he had reviewed the claims file prior to the 
examination, to include the reports from Drs. Zielger and 
Hasselman.  During the examination, the veteran stated that 
he had injured his low back during service after he slipped 
in the mess hall, which had just been mopped.  He related 
that he was treated with ultrasound and vibration but that 
surgery was not performed.  He indicated that since his 
discharge from service, he had back pain and had received 
treatment from private physicians who were since deceased.  
He reported having gone to a chiropractor "since one year."  
The veteran complained of constant back pain, which was 
greater in the morning and increased with activity.  He said 
that his back pain was usually a four or a five out of ten 
and sometimes it was an eight.  The examiner reported that 
the veteran did not use crutches or canes but that he wore an 
elastic lumbar support.  It was noted that in 1990, the 
veteran was found to have been disabled because of back pain.  
After a physical evaluation of the veteran's spine, to 
include X-rays, a diagnosis of degenerative disk disease of 
the lumbosacral spine with mild to moderate functional loss 
was entered.  

After a review of the claims file, to include the reports of 
Dr. James McKay, Dr. Hasselman and Dr. Zielger, the VA 
examiner concluded that the veteran's low back disability was 
not related to the low back pain noted during service.  In 
reaching this conclusion, the examiner pointed out that 
service medical records were negative for any evidence of any 
chronic low back disorder and that there was no evidence of 
any continued low back symptoms from 1960 until more recent 
examinations.  The VA physician also pointed out that the 
notation by Dr. Zielger of an inservice injury to the lumbar 
spine was incorrect as the veteran was only seen for 
complaints of low back pain in March 1960 and that there was 
no reference to an injury at that time. 

In May 2002, the veteran submitted private medical records to 
the RO, dating from 1989-1990, some of which were relevant to 
his low back and are duplicates of those already received and 
discussed by the Board in this decision. 

In November 1988, the RO denied the veteran's claim on the 
basis that the veteran's complaints of low back pain were 
acute and transitory and resolved leaving no chronic low back 
disability.  Recently added to the record is the October 1998 
report of Dr. Zielger, the veteran's chiropractor, which 
includes a nexus opinion indicating that the veteran's 
current low back disability is related to the complaints of 
low back pain during service.  The Board believes that this 
evidence is of such significance that it must be considered 
in order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156(a); see Hodge, 155 F.3d at 1363.  Therefore, 
the veteran's claim of entitlement to service connection for 
a low back disorder is reopened.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a). 

According to VA law, service connection will be granted if it 
is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease in 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  "Generally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may also be established by presumption for 
certain chronic diseases specified by statute, including 
arthritis, if evidence establishes that they were manifest to 
a compensable within one year from the date of service 
separation. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  
Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required. This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

The service medical records disclose that the veteran 
complained of low back pain in March 1960.  However, the 
remainder of the veteran's service medical records, to 
include a May 1960 examination for service discharge do not 
contain any findings or diagnosis of a chronic low back 
disability.  Moreover, there is no post-service  medical 
evidence of arthritis of the low back manifested to a 
compensable degree within a year of service discharge or of 
any chronic low back disability until the early 1990's.

While the Board notes the October 1998 opinion of the 
veteran's chiropractor, Dr. Zielger, that the veteran had 
sustained an injury to his low back during service and that 
it was more than fifty percent likely that the veteran's 
current low back disability was a result of an inservice fall 
in March 1960, this is based on an inaccurate factual 
predicate as there is no reference to an injury or fall in 
the veteran's service medical records.  The veteran's sole 
complaint in March 1960 was that of low back pain.  In 
addition, Dr. Zielger did not provide any rationale or 
medical reasoning to support his opinion.  As the service 
medical records are negative for an injury or fall to the 
lumbar spine or of any clinical evidence of a chronic low 
back disorder, Dr. Zielger's opinion, being without basis in 
fact, by its own terms, lacks probative value.  See LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995) (evidence which is 
simply information recorded by a medical examiner and 
unenhanced by any additional medical commentary from that 
examiner does not constitute competent medical evidence).  
Moreover, the United States Court of Appeals for Veterans 
Claims (hereinafter "The Court") has held that the Board is 
not bound to accept medical opinions which are based on 
history supplied by the veteran where that history is 
unsupported by the medical evidence.  See Boggs v. West, 11 
Vet. App. 334, 340 (1998).  The Court has held that, while an 
examiner can render a current diagnosis based upon his 
examination of the veteran, without a thorough review of the 
record, an opinion regarding the etiology of the underlying 
condition can be no better than the facts alleged by the 
veteran.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  In 
effect, it is mere speculation.  See Black v. Brown, 5 Vet. 
App. 177, 180 (1993).

On the contrary, the September 2001 VA examiner, who examined 
the claims file, to include the opinion of Dr. Zielger and 
the service medical records, correctly pointed out that the 
veteran only complained of low back pain in March 1960 and 
that there was no reference of a fall or injury to the back 
as indicated by Dr. Zielger.  After a review of the claims 
file and an extensive physical evaluation of the veteran's 
spine, the VA examiner concluded that the veteran's current 
back disability was not related to his low back pain noted 
during service.  In reaching this conclusion, the VA examiner 
indicated that there was no evidence of any chronic low back 
disorder during service and there was no evidence of any 
continued symptoms from service discharge in 1960 until more 
recent examinations.  

The Board must find that based upon an overview of the entire 
record, including the aforementioned VA September 2001 VA 
opinion, the clear preponderance of the evidence of record is 
against the appellant's claim of entitlement to service 
connection for low back disability and the claim is denied.  
38 U.S.C.A. § 1110, 
38 C.F.R. § 3.303.

ORDER

Service connection for a low back disability is denied.



		
	F.JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

